                    Case 18-50410       Doc 217     Filed 06/06/19     Page 1 of 3

SO ORDERED.

SIGNED this 6th day of June, 2019.




                             UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF NORTH CAROLINA
                                 WINSTON-SALEM DIVISION

      In Re:                                             )
                                                         )
      GREATER CLEVELAND AVENUE                           )     Case No. 18-50410
      CHRISTIAN CHURCH                                   )     Chapter 11
                                                         )
                             Debtor.                     )
                                                         )

      ORDER GRANTING AMENDED MOTION BY APEX BANK FOR ORDER IN AID
                  OF CONSUMMATION OF CHAPTER 11 PLAN

               This matter came on for hearing before the above-signed United States Bankruptcy

      Judge on June 6, 2019, to consider the Amended Motion by Apex Bank for Order in Aid of

      Consummation of Chapter 11 Plan [DOC# 216] (the “Motion”). Appearing at the hearing

      on the Motion were Daniel C. Bruton as counsel for Apex Bank and Phillip Sasser as

      Counsel for the Debtor. In the Motion, Apex Bank requests that this Court enter an Order,

      pursuant to Section 1142(b) of the Bankruptcy Court, requiring the Debtor to vacate the

      church premises located at 5095 Lansing Drive, Winston-Salem, North Carolina (the

      “Church Property”). Pursuant to the terms of the Debtor’s confirmed Chapter 11 Plan, the

      Debtor was required to vacate the Church Property on or before April 30, 2019. The Debtor

      did not vacate the Church property as provided in the Plan and continues to occupy the

      Church Property. On May 24, 2019, Apex Bank foreclosed the Church Property. Apex
             Case 18-50410        Doc 217      Filed 06/06/19      Page 2 of 3




Bank was the high bidder at such foreclosure sale. No upset bids were filed during the ten-

day upset bid period provided by applicable North Carolina law.

       Based on the Motion, the statements of counsel and the entire official file, it is

hereby ORDERED, ADJUDGED, AND DECREED as follows:

       1.      The Debtor shall vacate the Church Property, leaving the same in a broom

cleaned condition, on or before 5:00 p.m. on Monday, June 10, 2019;

       2.      In consideration of the right to remain in the Church Property through 5:00

p.m. on Monday, June 10, 2019, the Debtor shall pay Apex Bank the amount of $3,033.33;

       3.      Should the Debtor fail to vacate the Church Property by 5:00 p.m. on

Monday, June 10, 2019, then the Debtor shall pay Apex Bank the amount of $1,000 per day

for every day after June 10, 2019 that the Debtor continues to occupy the Church Property.

                                  END OF DOCUMENT
             Case 18-50410         Doc 217   Filed 06/06/19   Page 3 of 3




Parties to be served with Order:

Phillip Sasser
Sasser Law Firm
2000 Regency Parkway, Suite 230
Cary, NC 27518

William P. Miller
US Bankruptcy Administrator
101 South Edgeworth Street
Greensboro, NC 27401
